 1   Deanna L. Forbush, Esq.
     Nevada Bar No. 6646
 2   Jeremy J. Thompson, Esq.
     Nevada Bar No. 12503
 3   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, Nevada 89169
     Telephone:   (702) 862-8300
 5   Facsimile:   (702) 862-8400
     DForbush@clarkhill.com
 6   JThompson@clarkhill.com

 7   Attorneys for Defendants Activate Las Vegas
     Newman, PC; Activate Healthcare, PC; Activate
 8   Healthcare, LLC, Culinary Health Fund
     Administrative Services, LLC.
 9

10                                UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12

13   CHRISTINA M. MARTINEZ,                               Case No.: 2:18-cv-01196-JAD-NJK

14                        Plaintiff,
15          v.                                            STIPULATION AND ORDER TO
16                                                        DISMISS DEFENDANT ACTIVATE LAS
     ACTIVATE LAS VEGAS NEWMAN PC;                        VEGAS NEWMAN PC
17   ACTIVATE HEALTHCARE, PC; ACTIVATE
     HEALTHCARE, LLC; CULINARY HEALTH
18   FUND ADMINISTRATIVE SERVICES, LLC,
19                        Defendants.
20
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, CHRISTINA M.
21
     MARTINEZ, by and through her counsel, M. Lani Esteban-Trinidad of the Thater Law Group, P.C.,
22
     and Defendants, ACTIVATE LAS VEGAS NEWMAN PC, ACTIVATE HEALTHCARE, PC,
23
     ACTIVATE HEALTHCARE, LLC, and CULINARY HEALTH FUND ADMINISTRATIVE
24
     SERVICES, LLC, by and through its counsel, Deanna L. Forbush, Esq. and Jeremy J. Thompson, Esq.
25
     of Clark Hill PLLC, that Defendant ACTIVATE LAS VEGAS NEWMAN PC shall be dismissed as a
26
     Defendant from the above-entitled matter, with prejudice, with each party to bear their own attorney
27
     fees and costs.
28

                                                 Page 1 of 2
 1           IT IS HEREBY FURTHER STIPULATED AND AGREED that the dismissal of ACTIVATE
 2   LAS VEGAS NEWMAN PC, with prejudice, shall have no effect on Plaintiff’s pursuit of her claims
 3   against the remaining Defendants.
 4           IT IS SO STIPULATED on this 13th day of December, 2018.
 5
     THE THATER LAW GROUP, P.C.                       CLARK HILL PLLC
 6

 7
     By: /s/ M. Lani Esteban-Trinidad, Esq.           By: /s/ Deanna L. Forbush, Esq.
 8      M. LANI ESTEBAN-TRINIDAD, ESQ.                   DEANNA L. FORBUSH, ESQ.
       Nevada Bar No. 6967                               Nevada Bar No. 6646
 9     7000 Smoke Ranch Road, Suite C                    JEREMY J. THOMPSON, ESQ.
       Las Vegas, Nevada 89128                           Nevada Bar No. 12503
10
       Attorneys for Plaintiff                           3800 Howard Hughes Parkway, Suite 500
11                                                       Las Vegas, Nevada 89169
                                                         Attorneys for Defendants
12

13

14
                                                ORDER
15
           IT IS SO ORDERED.
16

17

18                                                  _______________________________________
                                                    UNITED STATES DISTRICT JUDGE
19                                                  Dated: December 13, 2018.
20

21

22

23

24

25

26

27

28

     220731979.1 95924/337625                  Page 2 of 2
